Title: To James Madison from George Joy, 31 March 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 31st. March 1808

Above is Copy of a Letter sent you Pr Science via, New York with an Extract from one of the Documents therein contained.
As the Science takes Convoy from Portsmouth I send this to Liverpool for a more speedy Conveyance Pr Packet and cover Duplicate of the other papers withinmentioned to which I add the Evidence lately taken on the subject of the Commercial Operations of the late Orders in Council and the British Press and Star of yesterday from which collectively you will gather the best, tho’ a very inadequate, Report of the Debates of the preceeding Evening.  These last, as I marked them myself, make the Evidence of little Value; except as to certain Points which may be profitably abstracted for other Objects; for it was to me most clear from the uniform admission on all sides of the Gross Impolicy of a War with America that this Measure, as far as it interferes with the Rights of the U. S., will be withdrawn.  The Parts with which I was least satisfied were Lord Holland’s Ideas of extraterritorial Jurisdiction, and Lord Hawkesbury’s that the way to preserve Peace with us was to shew that they were not afraid to go to War; wch you may be assured he did say totidem Verbis.  I am not sorry that he said it, since he thought it, for it is as well to be able to ascribe to their Right Object the Pretensions and high toned language of Diplomatists; but this cursed higgling, after the handsome Compliment passed by Lord Auckland to the uniform ingenuousness of Mr. Monroe and Mr. Pinkney savours so much of the old Leaven of a Jew Bargain, that one is led to despair of the Progress of Mankind to the Point of true Dignity, (which puts me in mind, by way of Episode, of Buonaparté upon Dignitaries in the Star enclosed.).  You will see that Lord H. availed himself, as he promised, of the Calculations I sent him in a way to make no small Impression on the house and to excite considerable Enquirey below the Bar.  After sending them to him I could not with propriety develope them in other quarters till his Motion, which was put off from time to time, was brot: forward; but is it not surprising that, with these Documents on their Table, no such use should have been made of them in any of the numerous discussions that this subject has undergone?  Between the first speech of Lord H. and his rejoinder I sent him the letter of which I enclose Copy; to which I could perceive he paid that sort of attention, conferring at the same time with Lord Auckland, and adding to his sheet of Notes, that it was evident he intended to make some use of the suggestion.  He also noted largely on Lord Hawkesbury’s speech till towards the Close of it he came to some admissions, unexpected by the Opposition, and I believe not intended by himself, till he found himself pushed by the Course of the Debate.  “It was true that Mr. Rose had been sent out on a special mission but Instructions to negotiate had been sent to the proper Person.  A Negotiation was pending.  How far it was advanced it did not become him now to say” &ca.


   This was the trick played off upon the Committee of American Merchants to blind them.
This greatly curtailed the Reply of Lord Holland; and entirely disarmed Lord Erskine, who had taken part in the former debates, brot: forward a Motion in the opposition himself, and taken Notes to reply in this Case, but he said not a Word and I never shall forget his looks or the folding of his Arms on the above coming forth from Lord Hawkesbury.
I have not time to read over what I have written, being in haste to save the Conveyance and some doubt of it’s reaching L’pool in time.  Dr. Sir, Your friend & Servt.

Geo: Joy

